UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51921 Proguard Acquisition Corp. (Name of registrant as specified in its charter) Florida 33-1093761 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3errace, Suite A-8, Fort Lauderdale, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (866) 780-6789 not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 4,320,657 shares of common stock are issued and outstanding as of May 8, 2013. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Mine Safety Disclosures. 23 Item 5. Other Information. 23 Item 6. Exhibits. 24 2 Back to Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” “targets,” “likely,” “aim,” “will,” “would,” “could,” and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about our: ● our ability to report profitable operations in future periods, ● our ability to continue as a going concern, ● our ability to acquire additional companies and successfully integrate the acquired companies into our existing operational structure, ● our ability to effectively compete, ● our ability to raise additional capital, ● the lack of full time management and possible conflicts of interest with a related company, and ● the lack of a liquid public market for our common stock. You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect. We qualify all of our forward-looking statements by these cautionary statements including those made in Part I. Item 1A. Risk Factors appearing in our Annual Report on Form 10-K for the year ended December 31, 2013. Other sections of this report include additional factors which could adversely impact our business and financial performance. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “we,” “our,” “us,” and similar terms refers to Proguard Acquisition Corp., a Florida corporation, and our wholly-owned subsidiary Random Source, Inc., a Florida corporation, or “Random Source”, and Random Source’s wholly owned subsidiaries Lamfis, Inc., a Florida corporation doing business as Hinson Office Supply, or “Hinson Office Supply” and Superwarehouse Business Products, Inc., a Florida corporation, or “Superwarehouse.” In addition, the “first quarter of 2013” refers to the three months ended March 31, 2013, the “first quarter of 2012” refers to the three months ended March 31, 2012, “2012” refers to the year ended December 31, 2012 and “2013” refers to the year ending December 31, 2013. Unless specifically set forth to the contrary, the information which appears on our websites at www.randomsource.com, www.superwarehouse.com, www.superwarehousegov.com and www.hinsonofficesupply.com is not part of this report. All share and per share information gives effect to the 1:30 reverse stock split of our common stock on March 12, 2013. 3 Back to Table of Contents PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - net Inventory Other receivables Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net Website development cost Intangible asset, net Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - related party Loan payable Notes payable - short term portion Deferred discount - short term portion Customer deposits Total current liabilities LONG-TERM LIABILITIES: Notes payable - long term - Deferred discount - long term Total liabilities Stockholders' deficit: Preferred stock, $0.001 par value, 166,667 shares authorized: no shares issued and outstanding - - Common stock, $0.001 par value, 6,666,667 shares authorized: 4,320,603 shares and 4,245,603 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited consolidated financial statements. 4 Back to Table of Contents PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS FOR THE THREE MONTHS ENDED ENDED MARCH 31, 2013 MARCH 31, 2012 (Unaudited) (Unaudited) Net sales $ $ Cost of sales Gross profit Operating expenses: Depreciation and amortization Marketing, selling and advertising expenses Compensation and related taxes Professional and consulting fees General and administrative Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Total other expense ) ) Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) WEIGHTED AVERAGE COMMON SHARES Basic and Diluted NET LOSS PER COMMON SHARE: OUTSTANDING - Basic and Diluted ) ) See accompanying notes to unaudited consolidated financial statements. 5 Back to Table of Contents PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS FOR THE THREE MONTHS ENDED ENDED MARCH 31, 2013 MARCH 31, 2012 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services - Depreciation and amortization Amortization of prepaid expense in connection with the issuance of common stock issued for prepaid services - Changes in operating assets and liabilities Accounts receivable ) ) Inventory ) Other receivables ) Prepaid expenses and other current assets ) Deposits ) Accounts payable and accrued liabilities Accounts payable - related party Customer deposits ) Deferred discount - long term ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Website development costs ) - Net cash used in investing activities ) - Cash flows from financing activities: Payments on notes payable ) ) Proceeds from related party advances, net of repayments on related party advances - ) Proceeds from loan payable - Repayments on loan payable ) Issuance cost on sale of common stock - ) Net cash used in financing activities ) ) Net decrease in cash ) ) Cash at beginning of year Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ Income taxes $
